Exhibit 10.2

GRAPHIC [g65761kgi001.jpg]

 

May 30, 2013

 

Brian Kinion

 

Dear Brian:

 

Marketo, Inc. (the “Company”) is pleased to offer you employment on the
following terms:

 

1.              Position.  Your initial title will be Vice President, Finance,
and you will initially report to Fred Ball.  This is a full-time, exempt
position.  While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company.  By
signing this letter agreement, you confirm to the Company that you have no
contractual commitments or other legal obligations that would prohibit you from
performing your duties for the Company.

 

Your work location will be the Company’s offices in San Mateo, California.

 

2.              Cash Compensation.  The Company will pay you a starting salary
at the rate of $250,000 per year, payable in accordance with the Company’s
standard payroll schedule.  This salary will be subject to adjustment pursuant
to the Company’s employee compensation policies in effect from time to time.

 

In addition, you will be eligible for an MBO bonus plan, details of which will
be established.  Your total on-target compensation under the MBO bonus plan for
the first calendar year of your employment will be 40% of base salary,
annualized and prorated from your hire date.

 

3.              Employee Benefits.  As a regular employee of the Company, you
will be eligible to participate in a number of Company-sponsored benefits. 
These benefits are described in the Company’s employee benefit summary.  In
addition, you will be entitled to paid vacation in accordance with the Company’s
vacation policy, as in effect from time to time.

 

4.              Restricted Stock Unit Award.  Subject to the approval of the
Company’s Board of Directors or its Compensation or Equity Management Committee
and in accordance with Marketo’s equity award grant policy, you will be granted
37,500 restricted stock units (the “RSUs”) under Marketo’s 2013 Stock Plan (the
“Plan”). The RSUs will be subject to the terms and conditions of the Plan as
described in the Plan and the applicable restricted stock unit agreement to be
signed by you and the Company, which will be provided to you as soon as
practicable after the grant date and which you will be required to sign.  You
agree to electronic delivery and acceptance of the applicable equity documents.
The RSUs will vest and become non-forfeitable (assuming your continued
employment with the Marketo group on each vesting date) as follows: 25% each on
the first, second, third and fourth anniversary of the grant date.

 

5.              Change in Control. In addition, you will be subject to our Tier
3 Change in Control Policy, which includes 9 months of salary and COBRA
reimbursement, 50% acceleration of unvested equity, as well as other benefits,
which will be detailed in a separate agreement.

 

Marketo, Inc.  |  901 Mariners Island Blvd., Suite 200, San Mateo, CA 94404  | 
+1 650 376 2300

 

--------------------------------------------------------------------------------


 

6.              Proprietary Information and Inventions Agreement.  Like all
Company employees, you will be required, as a condition of your employment with
the Company, to sign the Company’s standard Proprietary Information and
Inventions Agreement a copy of which is attached hereto.

 

7.              Global Code of Conduct.   A copy of our Global Code of Conduct,
which you are also subject to, is attached. Please familiarize yourself with
this document prior to your start date.

 

8.              Employment Relationship.  Employment with the Company is for no
specific period of time.  Your employment with the Company will be “at will,”
meaning that either you or the Company may terminate your employment at any time
and for any reason, with or without cause.  Any contrary representations that
may have been made to you are superseded by this letter agreement.  This is the
full and complete agreement between you and the Company on this term.  Although
your job duties, title, compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company (other than
yourself).

 

9.              Taxes.  All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.  You agree that the Company does not
have a duty to design its compensation policies in a manner that minimizes your
tax liabilities, and you will not make any claim against the Company or its
Board of Directors related to tax liabilities arising from your compensation.

 

10.       Interpretation, Amendment and Enforcement.  This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law.  You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in San Mateo County in connection with any Dispute or any
claim related to any Dispute.

 

* * * * *

 

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me.  This
offer, if not accepted, will expire at the close of business on June 6, 2013. 
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States.  Your offer is further conditioned upon acceptable reference and
background checks.  Your employment is also contingent upon your starting work
with the Company no later than July 1, 2013

 

Brian, we’re very excited to have you join our team at Marketo.  If you have any
questions, please call me at 650 387 8459.

 

 

 

Very truly yours,

 

 

 

/s/ Phillip M. Fernandez

 

Phillip M. Fernandez

 

President & CEO

 

Marketo, Inc.

 

--------------------------------------------------------------------------------


 

I have read and accept this employment offer:

 

 

/s/ Brian Kinion

 

Signature of Brian Kinion

 

 

 

Dated:

5/31/13

 

 

Attachments
Exhibit A:  Proprietary Information and Inventions Agreement

Exhibit B:  Change in Control Acceleration Policy

 

--------------------------------------------------------------------------------